DETAILED ACTION
Claims 1-17 were rejected in the Office Action mailed 06/11/2021. 
Applicant filed an after final response on 08/05/2021, which was not entered on 09/01/2021. 
Applicant filed a request for continued examination, amended claims 1, 9, and 16, cancelled claims 10 and 17, and added new claims 18-22 on 09/10/2021. 
Claims 1-9, 11-16, and 18-22 are pending. 
Claims 1-9, 11-16, and 18-22 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application claims priority as a continuation-in-part to U.S. Patent Application Serial No. 15/823,076 (“the ‘076 Application”). With respect to claiming the benefit of an earlier filing date in a prior-filed nonprovisional application, 35 U.S.C. 120 states:
An application for patent for an invention disclosed in the manner provided by section 112(a) (other than the requirement to disclose the best mode) in an application previously filed in the United States, or as provided by section 363 or 385, which names an inventor or joint inventor in the previously filed application shall have the same effect, as to such invention, as though filed on the date of the prior application, if filed before the patenting or abandonment of or termination of proceedings on the first application or on an application similarly entitled to the benefit of the filing date of the first application and if it contains or is amended to contain a specific reference to the earlier filed application.

(Emphasis added). As such, 35 U.S.C. 120 requires that an application for patent, i.e. the present application, must be disclosed in the manner provided by Section 112(a) (formerly Section 112, 1st paragraph) in the parent application, i.e. the ‘076 Application. The present application does not satisfy this condition set forth in 35 U.S.C. 120. In this case, claim 1 recites, “the cloth article is selected from the group consisting of headbands, caps, scarves, face masks, 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities: 
In order to ensure proper antecedent basis and clarity, it is suggested to amend “particles of zinc metal” to “particles of zinc” in line 12 of claim 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the fibers" in line 1. There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 22, which depends form claim 1, recites, “the fiber material contains carbon fiber nanotubes” in lines 1-2. Claim 1 recites, “a fabric material formed of polyethylene fibers forming a sheath over a core fiber material, wherein the polyethylene fibers contain particles of zinc and carbon fiber nanotubes dispersed within the polyethylene fibers during fiber formation” in lines 1-4. Therefore, claim 22 does not further limit the claim from which it depends, claim 1, as claim 1 requires the fiber material contains carbon fiber nanotubes. Applicant may cancel the claim, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 1-8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sheftel et al. (US 2016/0008273) (Sheftel) in view of Sheftel et al. (US 2019/0161910) (Sheftel II).
Regarding claims 1-8 and 22
With respect to the difference, Sheftel teaches a device for treating hyperhidrosis and neuropathy by application of a fabric including an elemental zinc particle deposition to a treatment area of the skin. See, e.g., abstract. 
Sheftel teaches zinc particles placed on the surface of the zinc-carrying fabric are in contact with the skin of a person to generate an electric current to form a zinc-oxygen battery. Paragraphs [0007-0013]. 
Sheftel further teaches the fabric forms an elastic bandage, a headband, a bra, an underarm insert, underwear, and compression clothing such as ankle, arm, or knee sleeves. Paragraphs [0026-0027]. 
Sheftel teaches, the fabric having the metal deposition of zinc treats excessive sweating associated with hyperhidrosis, neuropathy, skin, circulation, muscle stimulation, by applying the fabric to the skin. Abstract and paragraphs [0022], [0027], and [0045-0046].

Sheftel does not explicitly teach the fabric of the cloth article is formed of polyethylene fibers forming a sheath over a core fiber material, wherein the polyethylene fibers contain particles of zinc and carbon fiber nanotubes dispersed within the polyethylene fibers during fiber formation. 
With respect to the difference, Sheftel II teaches a fiber material formed of a polyethylene fiber forming a sheath over a core fiber material, wherein the polyethylene fibers contain particles of zinc or zinc oxide and carbon fiber nanotubes dispersed within the See, e.g., abstract and paragraphs [0005-0006], [0012], [0026], and [0029]. 
Sheftel II further teaches the particles of zinc are preferably 1-10 microns in size. Paragraphs [0007] and [0027]. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Sheftel II further teaches the particles of zinc comprise 50-60 volume% of the polyethylene fibers. Paragraph [0008]. Sheftel II further teaches the particles of zinc are exposed at least in part on the surface of the fiber. The particles of metal are in contact with a patient’s skin to release ions. Paragraphs [0024] and [0027]. 
Sheftel II further teaches the fiber material comprises section containing particles of metal and sections devoid of particles of metal. Claim 16. 
Sheftel II further teaches the fiber material includes a drug carried by/on the carbon nanotubes. Claim 18. 
Sheftel II further teaches the metal particle filled fibers are suitable for use in a cloth for treating hyperhidrosis or neuropathy. Paragraph [0025-0026]. 
As Sheftel II expressly teaches, the metal particle containing fibers are capable of standing up to washing (at least 20 washes), abrasion resistance, and have the ability to release ions when in contact with a patient’s skin. Paragraph [0025]. 

Sheftel II and Sheftel are analogous art as they are both drawn to fabrics for treating hyperhidrosis and neuropathy. 
In light of motivation of using the metal particle containing fibers of Sheftel II, it therefore would have been obvious to one of ordinary skill in the art to use a fabric formed of the polyethylene fibers comprising particles of zinc and carbon nanotubes coextruded with a core fiber material, as further described by Sheftel II above, as the fabric material of the garment including an elastic bandage, a headband, a bra, an underarm insert, underwear, and compression clothing such as ankle, arm, or knee sleeves of Sheftel, in order to form a garment that treats excessive sweating associated with hyperhidrosis, neuropathy, skin, circulation, muscle stimulation when applied to the skin, with predictable success as Sheftel II teaches these particle filled fibers are used for such application, and ensure the garment stands up to washing (at least 20 washes) and is provided abrasion resistance, tensile strength, and an antimicrobial nature, and thereby arrive at the claimed invention. 

Given Sheftel in view of Sheftel II teaches the particles of zinc are exposed at least in part on the surface of the fiber and the particles of metal are in contact with a patient’s skin to release ions, as discussed above, it is clear the garment of Sheftel in view of Sheftel II would be in direct contact with the skin of a user, at least in part, when worn, wherein the particles of zinc would be capable of releasing ions when in contact with the skin of the user.

Claims 9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Skiba et al. (US 2007/0088392) (Skiba) in view of Sheftel et al. (US 2019/0161910) (Sheftel).
Regarding claims 9, 11-14, 16, 18, and 20
Skiba teaches a bedding article comprising multiple first reservoirs and multiple second reservoirs. See, e.g., abstract and paragraphs [0040], [0105], and [0174]. Skiba further teaches the metal of the first and/or second reservoirs is zinc. Paragraphs [0040-0041], [0173], and [0176]. Skiba teaches the bedding article includes pillowcases and sheets. Paragraph [0031]. Skiba teaches the bedding article is made from a woven fabric structure. Paragraph [0095]. 
Skiba teaches the bedding article is used to treat hyperhidrosis and neuropathy. Paragraphs [0193] and [0212] and FIG. 28. 

Skiba does not explicitly teach the woven fabric material is made of extruded polymeric fiber material having particles of zinc selected from the group consisting of elemental zinc particles and zinc oxide particles carried on or within the fiber material and in which the particles are at least in part exposed to air. 
With respect to the difference, Sheftel teaches a fiber material formed of a polyethylene fiber or propylene fiber forming a sheath over a core fiber material, wherein the polyethylene or polypropylene fibers contain particles of zinc or zinc oxide dispersed within the polyethylene fibers during fiber formation. The fabric material is formed by co-extruding the polyethylene or polypropylene fibers containing particles of zinc or zinc oxide with a core fiber material formed of a thermoplastic material other than polyethylene or polypropylene, or formed of a thermosetting material. See, e.g., abstract and paragraphs [0005-0006], [0012], [0026], and [0029]. 
Sheftel further teaches the particles of zinc are preferably 1-10 microns in size. Paragraphs [0007] and [0027]. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Sheftel further teaches the particles of zinc are exposed at least in part on the surface of the fiber. The particles of metal are in contact with a patient’s skin to release ions. Paragraphs [0024] and [0027]. Therefore, the particles of zinc are at least in part exposed to air.
Sheftel further teaches the metal particle filled fibers are suitable for use in woven fabric for use in treating hyperhidrosis or neuropathy. Paragraph [0025-0026]. 
As Sheftel expressly teaches, the metal particle containing fibers are capable of standing up to washing (at least 20 washes), abrasion resistance, and have the ability to release ions when in contact with a patient’s skin. Paragraph [0025]. 
Sheftel and Skiba are analogous art as they are both drawn to fabrics for treating hyperhidrosis and neuropathy. 
In light of motivation of using the metal particle containing fibers of Sheftel, it therefore would have been obvious to one of ordinary skill in the art to form the woven fabric of Skiba using the polyethylene or polypropylene fibers comprising particles of zinc coextruded with a core fiber material, as described by Sheftel, for the bedding article including the pillowcases and sheets, in order to form a bedding article that treats hyperhidrosis and neuropathy when applied to the skin, with predictable success as Sheftel teaches these particle filled fibers are used for such application, and ensure the bedding article stands up to washing (at least 20 washes) and is provided abrasion resistance, and thereby arrive at the claimed invention. 

Regarding claim 15
Skiba in view of Sheftel teaches all of the limitation of claim 1 above, however Skiba does not teach the presence of carbon fiber nanotubes.
See, e.g., abstract and paragraphs [0007] and [0029]. 
As Sheftel expressly teaches, the metal particle containing fibers including carbon fiber nanotubes can provide increased tensile strength as well as antimicrobial nature. Paragraph [0029]. 
Sheftel and Skiba are analogous art as they are both drawn to fabrics for treating hyperhidrosis and neuropathy. 
In light of motivation of including carbon fiber nanotubes as taught by Sheftel, it therefore would have been obvious to one of ordinary skill in the art to include carbon fiber nanotubes in the polyethylene or polypropylene fibers comprising particles of zinc coextruded with a core fiber material of Skiba in view of Sheftel, in order to provide the bedding article fabric tensile strength and an antimicrobial nature, and thereby arrive at the claimed invention. 

Regarding claim 19
	Skiba in view of Sheftel does not explicitly teach the particle filled fibers are dusted with particles of zinc or zinc oxide during fiber formation. 
With respect to the difference, Sheftel further teaches the metal particle filled fiber material is formed by dusting the metal particles on the setting fibers. Paragraph [0011]. 
Sheftel and Skiba are analogous art as they are both drawn to fabrics for treating hyperhidrosis and neuropathy. 
In light of disclosure provided by Sheftel, it therefore would have been obvious to one of ordinary skill in the art to form the particle filled fiber of Skiba in view of Sheftel by dusting the metal particles on the setting fibers, in order to form a woven fabric that treats hyperhidrosis and neuropathy when applied to the skin, with predictable success as Sheftel teaches these particle filled fibers are used for such application, and ensure the bedding article stands up to washing . 

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sheftel et al. (US 2016/0008273) (Sheftel) in view of Takebe et al. (US 2012/0322330) (Takebe). 
Regarding claims 9 and 21
Sheftel teaches an elastic bandage for treating hyperhidrosis and neuropathy by application of a fabric including an elemental zinc particle deposition to a treatment area of the skin. See, e.g., abstract and paragraph [0026]. Sheftel teaches the elastic bandage is formed by coating the surface of the fabric with the particles of zinc. Paragraphs [0007], [0021], and [0029-0030].
Sheftel teaches zinc particles placed on the surface of the zinc-carrying fabric are in contact with the skin of a person to generate an electric current to form a zinc-oxygen battery. Paragraphs [0007-0013]. Therefore, it is clear the particles of zinc are at least in part exposed to air. 

Sheftel does not explicitly teach the fabric is formed of an extruded polymeric fiber material. 
With respect to the difference, Takebe teaches an elastic nonwoven cloth that is excellent in elastic recovery property and has pleasant texture without stickiness. Takebe teaches the elastic nonwoven cloth contains fibers comprising a low crystalline polypropylene (i.e., polymeric). See, e.g., abstract and paragraphs [0011] and [0038-0039]. Takebe further teaches the elastic nonwoven cloth is formed of fibers that are extruded by the melt-blow method. This method produces a pleasant texture. Paragraph [0082]. Takebe teaches the fiber producing using the elastic nonwoven cloth is an elastic bandage. Paragraph [0084]. 

In light of the motivation of using the elastic nonwoven cloth as provided by Takebe, it therefore would have been obvious to one of ordinary skill in the art to use the elastic nonwoven cloth of Takebe as the fabric of the zinc-carrying fabric for the elastic bandage of Sheftel, in order to provide the bandage excellent elastic recovery property and a pleasure texture without stickiness, and thereby arrive at the claimed invention. 
	
 Response to Arguments
In view of the amendments to the claims, the previous 35 U.S.C. 112(a) and 112(b) rejections are withdrawn. However, the amendment necessitates a new set of 35 U.S.C. 112(b) rejections.
 
Upon further consideration, the double patenting rejection has been withdrawn. 

In view of the amendments to claim 1 and claim 9 as well as applicant’s arguments set forth on pages 7-9 of the remarks filed 09/10/2021, the previous 35 U.S.C. 103 rejections are withdrawn. Upon further search and consideration, a new set of rejection is set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789